Solar Grade Polysilicon Wafer Supply Agreement Party A: Canadian Solar, Inc.( hereinafter referred to as CSI) Party B: CHAOLEI MARKETING AND FINANCE CO Canadian Solar, Inc (CSI), a photovoltaic company founded in Canada, is dedicated to the research, production, sales and after service of photovoltaic products by converting solar power into electric power. CIS is producing solar photovoltaic products and solar power products for a wide range of applications in the field of house, business, and industries and so on. It also deals with the OEM process for the world leading solar photovoltaic manufacturers. CIS has founded 6 subsidiary companies since November, 2001. CHAOLEI MARKETING AND FINANCE CO., a registered company in the State of Florida, USA, is the exclusive sales agent of China Sichuan Chaolei Industry Stock CO.,LTD and provides proxy service for all the sales of products and services for Sichuan Chaolei Industry Stock CO.,LTD all over the world. Sichuan Chaolei Industry Stock CO.,LTD is a private Stock Company, engaging in the mine exploration, metallic silicon smelting, the research and production of the silicon materials including polysilicon and monocrystall silicon. Sichuan ChaoleiIndustry Stock is aimed at providing the best raw materials for photovoltaic companies, electronic information industry and chemical industry, home or abroad. In order to realize the complementary advantage and mutual development, Party A and Party B agree to conclude the following Articles after friendly consultations in accordance with the principle of equality and mutual benefit. Article 1 Names, Categories, Specifications and Qualities of the Products Purchased by Party A from Party B 1. Names, categories and specifications of the products Names and categories of the products specification Solar grade Czochralski silicon wafer 125 mm x 125 mm 1 Solar grade Czochralski silicon wafer 165 mm x 165 mm Solar grade casting polysilicon wafer 125 mm x 125 mm Solar grade casting polysilicon wafer 165 mm x 165 mm 2 . Technical standard of the products Party A and Party B will sign an Agreement ("Delivery Agreement") at the end of each year, beginning in 2008, designating the technical standard and the price of the products to be delivered. This Agreement and Delivery Agreements will have equal legal effect. In the event that a Delivery Agreement cannot be executed, this Agreement will be deemed null and void. Article 2 Supply Time and Quantity of the Products Supply time and quantity of the products: 1. Time Quantity Specification (mm x mm) In 2009 9million pieces 125 x 125 In 2010 30 million pieces 125 x 125 165 x 165 In 2011 60 million pieces 125 x 125 165 x 165 In 2012 72 million pieces 125 x 125 165 x 165 In 2013 72 million pieces 125 x 125 165 x 165 In 2014 84 million pieces 125 x 125 165 x 165 2.The quantity tolerance of the annual consignment shall be within ±10%. Article 3 Packing Standard of the Products and Supply and Recycling of the Wrappage Packing standard: Party B provides special silicon wafer packing boxes by itself. 500 pieces of silicon wafer will be packed per box. A standard case will consist of 4 to 8 boxes, depending on the size. . Recycling of packing materials: the packing boxes will be recycled by Party A at their site and be sealed by glue immediately so as to prevent the packing boxes from creating any pollution. Recycling methods and pricing will be determined in the annual Delivery Agreement signed by Party A and Party B. 2 Article 4 Place and Means of Delivery 1 .Delivery place: Sichuan Chaolei Industry Stock CO.,LTD, Chengdu, Sichuan Province 2 .Delivery means: Party B is responsible for the delivery and delivering the goods or Party A takes delivery of the goods and transportation by itself. Article 5 Time Limit of Delivery The delivery date of Party B shall be subject to the date of cargo delivery notice stipulated in the Agreement. The cargo delivery notice from Party B shall reserve the necessary time (3-5 days) for Party A in the journey. Taking the delivery after the date stipulated in the Agreement shall be deemed to delay in taking the delivery. Article 6 Price, Payment for Goods and Settlement of the Payment 1 . Price of the goods will be determined in the annual Delivery Agreements signed by Party A and Party B. 2.Payment for goods: The way of payment for goods will be determined in the annual Delivery Agreements signed by Party A and Party B. 3.Settlement of the payment: Payments for the goods and other payment will be settled in accordance with the settlement measures of Citibank, NA. Article 7
